DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot because the arguments do not apply in view of newly found reference Yamamoto being used in the current rejection.  See the new rejection below.

Double Patenting
Claims 20, 24-27, 29, 30, 34-37, and 39 stand rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5-7 of U.S. Patent No. 10,645,456 in view of US PG Pub 2007/0162502 (Thomas), US PG Pub 2005/0165739 (Yamamoto), and US PG Pub 2009/0077046 (Narahara).
Application # 16/838,364
US Patent 10,645,456
20. A method for placing, in a menu, a menu item representing a content item, the method comprising: presenting a plurality of menus at a media device, each menu of the plurality of menus including related menu items corresponding to content items available for display on the media device

receiving, from a user device, a message comprising a reference to media content; accessing the media content referenced in the message and 




determining that a new content item, available for display on the media device, is associated with the keyword extracted from the accessed media content

identifying a particular menu of the plurality of menus that includes a plurality of menu items..







identifying a particular menu of the plurality of menus that includes a plurality of menu items, wherein each of the menu items in the particular menu corresponds to a content item associated with the keyword; 


generating a menu item corresponding to the new content item; and 


presenting the menu item in the identified particular menu.






Yamamoto discloses (¶0011, ¶0122, ¶0128) the PC receives an email comprising document where the personal computer extracts word from the document obtained by the reception 

responsive to identifying a particular content item available from a particular content source, 



Thomas discloses (¶0091, ¶0094, ¶0095, ¶0098) when the content becomes available, the user is notified about the availability of the content where the system downloads the content to the available listing/location (particular menu) according to the user’s selection of the content.


automatically selecting in which particular menu, of the plurality of menus, to present the particular menu item…; and Narahara discloses (¶0238) to specify destination folder to store digital content based on the genre of the content.

generating a particular menu item corresponding to the particular content item;

presenting the particular menu item in the particular menu;



3. The method of claim 1, further comprising: receiving input selecting a series of content; wherein identifying the particular content item comprises: determining that particular menu item is an episode of the series…

25. The method of claim 20, further comprising, responsive to receiving 

 …responsive to receiving input that selects the particular menu item from 


5. The method of claim 1, wherein identifying the particular content item comprises detecting a reference to the particular content item embedded in media content played by the media device.

27. The method of claim 20, wherein determining that the new content item is available for display on the media device comprises locating a recommendation corresponding to the new content item in a list of recommended content, the method further comprising removing the menu item from the particular menu responsive to the recommendation no longer appearing in the list of recommended content. 

6. The method of claim 1, wherein identifying the particular content item comprises locating the particular menu item in a list of recommended content, the method further comprising removing the menu item from the particular menu item responsive to the particular menu item no longer appearing in the list of recommended content.
29. The method of claim 20, further comprising automatically downloading the new content item from a particular source from which it is available.

7. The method of claim 1, further comprising automatically downloading the particular content item from the particular source...

Claims 30, 34-37, and 39 includes similar language as above claims.
See similar language in above claims 1, 3, 5-7


Based on the above analysis, it is obvious that a technique for allowing users to create program shortcuts based on the type of media content of the current application is similar to a technique for allowing users to create program shortcuts to different types of media content of Patented application and further by modifying the technique to use notification to new content item and to use genre/keyword of the content as taught by Thomas, Yamamoto, and Narahara in order to automatically inform user about the new .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-23, 25, 26, 28-33, 35, 36, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2007/0162502 to Thomas (“Thomas”) in view of US PG Pub 2005/0165739 to Yamamoto (“Yamamoto”) and US PG Pub 2009/0077046 to Narahara (“Narahara”).
Regarding claim 20, “A method for placing, in a menu, a menu item representing a content item” reads on the system/method for selecting content for a media library using an interactive media guidance application (abstract) disclosed by Thomas and represented in Fig. 7.
As to “the method comprising: presenting a plurality of menus at a media device, each menu of the plurality of menus including related menu items corresponding to content items available for display on the media device” Thomas discloses (¶0089) that the device presents media library page that includes listings of contents available from different content sources as represented in Fig. 8; (¶0091) the media library page includes separate 
As to “determining that a new content item, available for display on the media device…” Thomas discloses (¶0090, ¶0091) that when the system determines that the particular content becomes available from the source, it indicates to the user that the content is now available by generating special icon next to the content on the content listing for content that is available as represented in Fig. 8 (element 818). 
As to “identifying a particular menu of the plurality of menus that includes a plurality of menu items, wherein each of the menu items in the particular menu corresponds to a content item…” Thomas discloses (¶0095) that the user is provided with a media library page displaying a plurality of media libraries, where (¶0089) each library includes listings of content placed in the media library; (¶0091, ¶0094, ¶0095, ¶0098) when the content becomes available, the user is notified about the availability of the content where the system downloads the content to the available listing/location (particular menu) according to the user’s selection of the content as represented in Fig. 8.
As to “generating a menu item corresponding to the new content item” Thomas discloses (¶0090, ¶0091) that when the system determines that the particular content becomes available from the source, it indicates to the user that the content is now available by generating special icon next to the content on the content listing for content that is available as represented in Fig. 8 (element 818).

Thomas meets all the limitations of the claim except “receiving, from a user device, a message comprising a reference to media content; accessing the media content referenced in the message and extracting a keyword from the media content; determining that a new content item…is associated with the keyword extracted from the accessed media content.”  However, Yamamoto discloses (¶0011, ¶0122, ¶0128) that the personal computer receives an email comprising document [from a device such as mobile phone ¶0124] where the personal computer extracts word from the document (media content) obtained by the reception of email to generate a database of interest data; (¶0123) using the interest data obtained from the personal computer, the system determines/acquires program(s) matching the interest data as represented in Fig. 25; (¶0037) the system analysis the program information and relates a genre of the program information with a keyword on the basis of a result of the analysis. Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Thomas’ system by receiving a message comprising media content, accessing media content to extract keyword, and identify a new content item associated with the keyword as taught by Yamamoto in order to recommend timely and useful programs that reflect user’s daily interest obtained from the email message (¶0009).


Regarding claim 21, “The method of claim 20, wherein: identifying the keyword associated with the new content item comprises identifying a genre description of the new content item” Narahara discloses (¶0238) that the system identifies the genre to which the digital content belongs on the basis of EPG data.
As to “wherein identifying the particular menu of the plurality of menus comprises identifying the particular menu that includes the plurality of menu items, wherein each of the menu items in the particular menu corresponds to a content item associated with the genre description of the new content item” combination of Thomas and Narahara teaches this limitation, where Thomas discloses (¶0095) that the user is provided with a media library page displaying a 

Regarding claim 22, “The method of claim 20, wherein the plurality of menus includes a wish list comprising related menu items, and wherein determining that a new content item available for display on the media device further comprises: detecting that a content item corresponding to a menu item included in the wish list has been accessed; and in response to detecting that a content item corresponding to a menu item included in the wish list has been accessed: determining whether additional related content items are available; and in response to determining that a related content item is available, presenting a notification indicating that additional content related content items are available” Thomas discloses (¶0090, ¶0091) that the listing includes content items that is added by the user, where the content item that is not yet available is also displayed on the listing as represented in Fig. 8; when the unavailable content item becomes available, it displayed with icon next to it as shown in Fig. 8 (element 818).  Thomas further discloses (¶0060, ¶0079, claim 8) that the 

Regarding claim 23, “The method of claim 20, wherein the related menu items in a respective menu of the plurality of menus share a common keyword” Narahara discloses (¶0238) that all the related/similar programming content are stored together in their respective genres folders as represented in Fig. 11.

Regarding claim 25, “The method of claim 20, further comprising, responsive to receiving input that selects the menu item from the particular menu, causing playback of the new content item” Thomas discloses (¶0050, ¶0075, ¶0094) that based on the user’s selection by highlighting the available program content, the system obtains/plays back the selected program on the device.

Regarding claim 26, “The method of claim 20, wherein determining that the new content item is available for display on the media device comprises detecting a reference to the new content item embedded in media content played by the media device” Thomas discloses (¶0101) that when the content is a bookmark, the interactive media guidance application download the bookmark and in response to receiving a playback request, the interactive media guidance application receives and displays a content stream or tune to a channel providing the content to which the bookmark was directed.

Regarding claim 28, “The method of claim 20, wherein determining that the new content item is available for display on the media device comprises identifying a plurality of content items available from a particular source” Thomas discloses (¶0082, ¶0094) that the interactive media guidance application automatically downloads the content when it becomes available from the content source, where (¶0021) the content source includes an Internet Content source.

Regarding claim 29, “The method of claim 20, further comprising automatically downloading the new content item from a particular source from which it is available” Thomas discloses (¶0082, ¶0094) that the interactive media guidance application automatically downloads the content when it becomes available from the content source, where (¶0021) the content source includes an Internet Content source.

Regarding claim 30, see rejection similar to claim 20.

Regarding claim 31, see rejection similar to claim 21.

Regarding claim 32, see rejection similar to claim 22.

Regarding claim 33, see rejection similar to claim 23.

claim 35, see rejection similar to claim 25.

Regarding claim 36, see rejection similar to claim 26.

Regarding claim 38, see rejection similar to claim 28.

Regarding claim 39, see rejection similar to claim 29.

Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas in view of Yamamoto and Narahara as applied to claims 20 and 30 above, and further in view of US PG Pub 2004/0109668 to Stuckman (“Stuckman”).
Regarding claim 24, combination of Thomas, Yamamoto, and Narahara meets all the limitations of the claim except “The method of claim 20, wherein the related menu items in a respective menu of the plurality of menus are part of a series.”  Stuckman discloses (¶0039, ¶0040, ¶0068, ¶0088) that based on receiving the user’s selection of episodic series, the system searches for all the episodes including future episodes associated with the series.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Thomas, Yamamoto, and Narahara's systems by determining that the menu items are part of series as taught by Stuckman in order to provide content items of interest to the user (¶0071).

claim 34, see rejection similar to claim 24.

Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas in view of Yamamoto and Narahara as applied to claims 20 and 30 above, and further in view of US PG Pub 2009/0158343 to Urushihara (“Urushihara”).
Regarding claim 27, combination of Thomas, Yamamoto, and Narahara meets all the limitations of the claim except “the method of claim 20, wherein determining that the new content item is available for display on the media device comprises locating a recommendation corresponding to the new content item in a list of recommended content, the method further comprising removing the menu item from the particular menu responsive to the recommendation no longer appearing in the list of recommended content.”  However, Urushihara discloses (¶0095-¶0098) that the programs A, B, and C are reserved for recording based on the recommended list of programs (63); when the new recommended list of programs (64) is received, program C is deleted from the reservation list since it is not included in the new recommended list as represented in Figs. 11 and 12.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Thomas, Yamamoto, and Narahara’s systems by removing content item responsive to the item no longer appearing in the recommended list as taught by Urushihara in order to present updated content list by adapting user’s changing preferences with a passage of time (¶0006).

claim 37, see rejection similar to claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425